DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 14, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crowell (US 2022/0083507 A1), hereinafter “Crowell”. 

As per claim 1, Crowell teaches a system comprising: at least one processor, memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations comprising:
“receiving, from a content source, an indication of content” at [0082];
(Crowell teaches receiving official document 101 by the official document server 113)
“storing the content in a data store” at [0083];
(Crowell teaches storing the official document 101 as a data record in the official document database 114)
“generating a content hash based on the content” at [0082];
(Crowell teaches generating a hash value 102 of the official document 101 using a hash function 301)
“storing the content hash as a content record in a distributed ledger” at [0084];
(Crowell teaches the hash of the official document 102 is sent for insertion into the blockchain 112, this hash value is to be include within a data block of the blockchain 112 by each of the blockchain node processor 111)
“receiving, from a client device, a request for the content” at [0085]-[0093];
(Crowell teaches receiving a request for the official document 101 from a user)
“providing, in response to the request, at least a part of the content from the data store” at [0087].
(Crowell teaches the official document is retrieved and returned to the user) 


As per claim 4, Crowell teaches the system of claim 1, wherein “the content hash is a first content hash and the set of operations further comprises: receiving, from the client device, a validation request comprising a second content hash; determining that the content is validated when the first content hash matches the second content hash; and in response to the validation request, providing an indication that the content is validated” at [0085]-[0087] and Fig. 4.

As per claim 5, Crowell teaches the system of claim 1, wherein “the indication of content further comprises metadata associated with the content; and the metadata is not used to generate the content hash” at [0082]-[0084].

As per claim 6, Crowell teaches the system of claim 5, wherein “at least a part of the metadata is stored in the content record” at [0082]-[0084].

As per claim 7, Crowell teaches the system of claim 5, wherein “at least a part of the metadata is stored in a metadata repository and associated with the content hash” at [0082]-[0084].

Claims 14, 17-20 recite similar limitations as in claims 1, 4-7 and are therefore rejected by the same reasons.



Claims 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2021/0176221 A1), hereinafter “Li”. 

As per claim 8, Li teaches a method for generating a smart contract for content of a content distribution network (CDN) comprising:
“receiving, from a content source, an indication of content” at [0069];
(Li teaches the server 110 receives the ciphertext data from the data provider 140)
“generating a smart contract associated with the content, wherein the smart contract is associated with a trigger” at [0092]-[0093], [0106]-[0109];
(Li teaches the server 110 creates a smart contract according to the data transmission requirement of the target data requestor. The smart contract includes data transmission information, wherein the data transmission information includes the amount of transmitted data, a summary of the data exchange parties’s identify information, data transmission service fee for the target data requestor 130 to perform the data transmission, a data usage specification to be observed by both parties, and punitive measures for breach of contracts. After being uploaded to the blockchain and triggered, the smart contract may keep track on the communications and recordation between the data provider and the target data requestor)
“storing the smart contract in a distributed ledger” at [0096];
(Li teaches uploading the smart contract to the blockchain)
“receiving, from a client device, a request for the content” at [0098]-[0099];
(Li teaches receiving a data transmission request from the target data requestor 130)
“identifying the trigger based on the request for the content from the client device, in response to identifying the trigger, executing the smart contract to generate a new record in the distribute ledger” at [0098]-[0099];
(Li teaches the server 110 executes the smart contract to monitor that the smart contract locks the data transmission service fee (e.g., the transmission service fee is defined/set in the smart contract) of the target data requestor 130, the server 110 sends the data transmission request to the data provider 140 included in the smart contract. Since the target data requestor 130 provides data transmission service fee in the smart contract, the server 110 determines that the target data requestor 130 agrees to the corresponding terms in the smart contract, then the server 110 sends the data transmission request to the data provider 140 in the smart contract. After generating the re-encrypted data, the server 110 triggers the smart contract to update the status. According to a state machine in the smart contract, the smart contract automatically sends the data transmission service fee of the target data requestor 130 to the data provider 140 in the smart contract)
“providing, in response to the request, at least a part of the content” at [0110].
(Li teaches notifying the data requestor to extract the re-encrypted data and decrypt it to obtain the transmitted data)

As per claim 9, Li teaches the method of claim 8, further comprising: “processing the distributed ledger to identify at least the new record; and generating, based at least in part on the new record, an accounting indication associated with the content; and providing the accounting indication to the content source” at [0099]-[0110]

As per claim 10, Li teaches the method of claim 8, further comprising: “generating a content hash based on the content; storing the content hash as a content record in the distributed ledger” at [0076]-[0086], [0147]-[0150].

As per claim 11, Li teaches the method of claim 10, wherein “the content hash is a first content hash and the method further comprises: receiving, from the client device, a validation request comprising a second content hash; determining that the content is validated when the first content hash matches the second content hash; and in response to the validation request, providing an indication that the content is validated” at [0076]-[0086], [0147]-[0150].

As per claim 12, Li teaches the method of claim 10, wherein: “the indication of content further comprises metadata associated with the content; and the metadata is not used to generate the content hash” at at [0076]-[0086], [0147]-[0150].


As per claim 13, Li teaches the method of claim 8, wherein “the content is a subpart of streaming content from the content source” at [0089]-[0090].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crowell as applied to claims 2, 14 above, and in view of Li. 
As per claim 2, Crowell teaches the system of claim 1 discussed above. Crowell does not teach: “generating a smart contract associated with the content, wherein the smart contract is associated with a trigger; identifying the trigger based on the request for the content from the client device; and in response to identifying the trigger, executing the smart contract to generate a new record in the distributed ledger”. However, Li teaches a method for data content transmission using a blockchain, including the step of “generating a smart contract associated with the content, wherein the smart contract is associated with a trigger; identifying the trigger based on the request for the content from the client device; and in response to identifying the trigger, executing the smart contract to generate a new record in the distributed ledger” at [0093]-[0110]. Thus, it would have been obvious to one of ordinary skill in the art to modify Crowell’s teaching by adding a smart contract and associated triggers, because “smart contracts allow the performance of credible transactions without third parties. These transactions are trackable and irreversible. Accordingly, after being uploaded to the blockchain and triggered, the smart contract may keep track on the communications and recordation between the data provider and the target data requestor. Therefore, the smart contract may provide security of the data transmission after searching, improve search efficiency and protect the data transmission”, as suggested by Li at [0093].

As per claim 3, Crowell and Li teach the system of claim 2 discussed above. Li also teaches: “processing the distributed ledger to identify at least the new record; and generating, based at least in part on the new record, an accounting indication associated with the content; and providing the accounting indication to the content source” at [0093]-[0110].

Claims 15-16 recite similar limitations as in claims 2-3 and are therefore rejected by the same reasons.








Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 5, 2022